IN THE SUPREME COURT OF THE STATE OF DELAWARE

SHELLY MARKER,1                              §
                                             §      No. 62, 2021
                Petitioner Below,            §
                Appellant,                   §      Court Below—Family Court
                                             §      of the State of Delaware
                v.                           §
                                             §      File No: CN19-02109
CLANCY MITCHELL MEYER,                       §      Pet. No. 19-22646
                                             §
                Respondent Below,            §
                Appellee.                    §

                               Submitted: September 22, 2021
                               Decided:   October 12, 2021

Before SEITZ, Chief Justice, VALIHURA and TRAYNOR, Justices.

                                          ORDER
         This 12th day of October, 2021, after careful consideration of the parties’

briefs and the record on appeal, it appears to the Court that the judgment of the

Family Court should be affirmed on the basis of and for the reasons stated in the

Family Court’s January 28, 2021 Order on Motions for Reargument/Clarification

and its February 5, 2021 Amended Ancillary Matters Order.

         Shelly Marker raises two issues in this appeal of a Family Court order

resolving matters—including property division—ancillary to the annulment of the

parties’ marriage. First, she takes issue with the Family Court’s valuation of the



1
    The Court previously assigned pseudonyms to the parties under Supreme Court Rule 7(d).
parties’ marital assets as of the date of the parties’ “financial separation.” Second,

Marker contends that the Family Court’s factual findings as to the parties’ respective

earning capacity and its award to Wife of 50 percent of the equity in the marital

residence and 40 percent of the equity in a rental property was erroneous as a matter

of law.2

       This Court has recognized that “[t]he [Family] Court has discretion to value

marital property as of the time of divorce, time of separation, or time of the

hearing.”3 It is also well settled that “[t]he Family Court has broad discretion in

dividing marital property . . . [and] [t]he standard of review on a claim that the

Family Court abused its discretion in dividing marital property is whether its

discretion was arbitrary and capricious.”4 And we have applied that deferential

review standard specifically to the property-division percentages adopted by the

Family Court.5

       Having reviewed the record and the Family Court’s orders, we are satisfied

that there is sufficient evidence to support the court’s exercise of discretion as to the


2
  In Marker’s “Summary of Arguments” in her opening brief on appeal, she asserts that ‘[t]he
[Family] Court erred in holding that [Mitchell Meyer] made ‘superior’ contributions to the marital
estate because he paid the mortgages for the two properties.” Opening Br. at 3. But, in the
Argument section of her brief, Marker does not mention or offer any support for this claim; it is
therefore waived.
3
  Bachtle v. Bachtle, 494 A.2d 1253, 1256 (Del. 1985) (citing Walter W.B., Sr. v. Elizabeth P.B.,
462 A.2d 414 (Del. 1983)).
4
  Gately v. Gately, 832 A.2d 1251, 2003 WL 22282584, at *2 (Oct. 1, 2003) (TABLE).
5
  See Glanden v. Quirk, 128 A.3d 994, 1002 (Del. 2015).

                                                2
valuation date, the parties’ respective earning capacity, and its division of equity in

the marital residence and rental property.

      NOW, THEREFORE, IT IS ORDERED that the judgment of the Family

Court is AFFIRMED.

                                                 BY THE COURT:

                                                 /s/ Gary F. Traynor
                                                 Justice




                                             3